Citation Nr: 1549168	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  06-00 387A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from May 1980 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2008, the Veteran testified at a personal hearing before a Veterans Law Judge who later retired.  The Veteran was notified that another hearing would be provided upon request within 30 days by correspondence dated July 2012.  No response, however, was received.  A copy of the transcript of the March 2008 hearing is of record.  She was also later offered, by means of a March 2014 letter, an opportunity to have another hearing with a Veterans Law Judge.  The Veteran did not respond to this invitation.  

In May 2008 and January 2010 the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, for further development.

In September 2011 the Board denied entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development.

Thereafter, the above issue was remanded by the Board in September 2012, July 2013, and July 2014 for additional evidentiary development. 



FINDING OF FACT

In November 2015 the Board was notified that the appellant died in June 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


